Name: Council Regulation (EC) No 52/2006 of 22 December 2005 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2006
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 20.1.2006 EN Official Journal of the European Union L 16/184 COUNCIL REGULATION (EC) No 52/2006 of 22 December 2005 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2006 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities, taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries. (2) Under Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish fishing opportunity limits by fishery or group of fisheries and the allocation of these opportunities to Member States. (3) In order to ensure effective management of the fishing opportunities, the specific conditions under which fishing operations are carried out should be established. (4) The principles and certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions of relevance for the allocation of fishing opportunities. (6) In accordance with Article 2 of Regulation (EC) No 847/96, the stocks that are subject to the various measures referred to therein need to be identified. (7) Fishing opportunities should be used in accordance with the Community legislation on the subject, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (3), Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (4), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (5), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (6), Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (7), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (8), and Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (9). (8) In order to contribute to the conservation of fish stocks, certain supplementary measures on control and technical conditions of fishing should be implemented in 2006. (9) In order to ensure the livelihood of Community fishermen and avoid endangering resources and any possible difficulty due to the lapsing of Regulation (EC) No 27/2005, it is important to open these fisheries on 1 January 2006. Given the urgency of the matter, it is imperative to grant an exception to the six-week period referred to in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaties establishing the European Communities, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2006 for certain fish stocks and groups of fish stocks in the Baltic Sea and the associated conditions under which such fishing opportunities may be used. Article 2 Scope 1. This Regulation shall apply to Community fishing vessels (Community vessels) and fishing vessels flying the flag of, and registered in, third countries operating in the Baltic Sea. 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. Article 3 Definitions In addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, for the purposes of this Regulation the following definitions shall apply: (a) the International Council for the Exploration of the Sea (ICES) zones shall be as defined in Regulation (EEC) No 3880/91; (b) Baltic Sea means ICES Divisions IIIb, IIIc and IIId; (c) total allowable catch (TAC) means the quantity that can be taken from each stock each year; (d) quota means a proportion of the TAC allocated to the Community, a Member State or a third country. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS Article 4 Catch limits and allocations The catch limits, the allocation of such limits among Member States and additional conditions in accordance with Article 2 of Regulation (EC) 847/96 are set out in Annex I to this Regulation. Article 5 Special provisions on allocations 1. The allocation of catch limits among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2007, Article 4(2) of Regulation (EC) No 847/96 may apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 6 Conditions for catches and by-catches 1. Fish from stocks for which catch limits are fixed shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota has not been exhausted; (b) the catches form part of a Community quota and that quota has not been exhausted, or (c) species other than herring and sprat are mixed with other species, the catches have been taken with trawls, Danish seines or similar gears whose mesh size is less than 32 mm, and the catches are not sorted either on board or on landing. 2. All landings shall count against the respective quota, except for catches made under paragraph 1(c). 3. Where the quota for herring allocated to a Member State is exhausted, vessels flying the flag of that Member State, registered in the Community, and operating in the fisheries to which the relevant quota apply shall not land catches that are unsorted and that contain herring. Article 7 Fishing effort limits Fishing effort limits are set out in Annex II. Article 8 Transitional technical and control measures Transitional technical and control measures are set out in Annex III. CHAPTER III FINAL PROVISIONS Article 9 Data transmission When, pursuant to Article 15(1) of Regulation (EEC) No 2847/93, Member States send data to the Commission relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. Article 10 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Council The President B. BRADSHAW (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 132, 21.5.1987, p. 9. (4) OJ L 276, 10.10.1983 p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (5) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (6) OJ L 333, 20.12.2003, p. 17. (7) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (8) OJ L 365, 31.12.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (9) OJ L 349, 31.12.2005, p. 1. ANNEX I Landings limits and associated conditions for year to-year management of catch limits applicable to Community vessels in areas where catch limits exist by species and by area The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, the allocation to the Member States and associated conditions for year-to-year management of the quotas. Species: Herring Clupea harengus Zone: Subdivisions 30-31 HER/3D30.; HER/3D31. Finland 75 099 Sweden 16 501 EC 91 600 TAC 91 600 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: Subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 6 658 Germany 26 207 Finland 3 Poland 6 181 Sweden 8 451 EC 47 500 TAC 47 500 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: Subdivisions 25-27, 28.2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.; HER/3D29.; HER/3D32. Denmark 2 548 Germany 676 Estonia 13 015 Finland 25 404 Latvia 3 212 Lithuania 3 382 Poland 28 861 Sweden 38 744 EC 115 842 TAC 128 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Herring Clupea harengus Zone: Subdivision 28.1 HER/03D.RG Estonia 18 472 Latvia 21 528 EC 40 000 TAC 40 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Subdivisions 25-32 (EC-waters) COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 10 415 Germany 4 143 Estonia 1 015 Finland 797 Latvia 3 873 Lithuania 2 551 Poland 11 993 Sweden 10 552 EC 45 339 TAC 49 220 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not applyArticle 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Cod Gadus morhua Zone: Subdivisions 22 24 (EC waters) COD/3B23.; COD/3C22.; COD/3D24. Denmark 12 395 Germany 6 061 Estonia 275 Finland 244 Latvia 1 026 Lithuania 665 Poland 3 317 Sweden 4 417 EC 28 400 TAC 28 400 Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Plaice Pleuronectes platessa Zone: IIIbcd (EC waters) PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32 Denmark 2 698 Germany 300 Sweden 203 Poland 565 EC 3 766 TAC Not relevant Analytical TAC.Article 3 of Regulation (EC) No 847/96 applies.Article 4 of Regulation (EC) No 847/96 applies.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic salmon Salmo salar Zone: IIIbcd (EC waters) excluding Subdivision 32 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 93 512 (1) Germany 10 404 (1) Estonia 9 504 (1) Finland 116 603 (1) Latvia 59 478 (1) Lithuania 6 992 (1) Poland 28 368 (1) Sweden 126 399 (1) EC 451 260 (1) TAC 460 000 (1) Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Atlantic salmon Salmo salar Zone: Subdivision 32 SAL/3D32. Estonia 1 581 (2) Finland 13 838 (2) EC 15 419 (2) TAC 17 000 (2) Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. Species: Sprat Sprattus sprattus Zone: IIIbcd (EC waters) SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 41 512 Germany 26 299 Estonia 48 204 Finland 21 730 Latvia 58 219 Lithuania 21 060 Poland 123 552 Sweden 80 250 EC 420 826 TAC 468 000 Analytical TAC.Article 3 of Regulation (EC) No 847/96 does not apply.Article 4 of Regulation (EC) No 847/96 does not apply.Article 5(2) of Regulation (EC) No 847/96 applies. (1) Expressed by number of individual fish. (2) Expressed by number of individual fish. ANNEX II FISHING EFFORT LIMITS 1. Fishing with trawls, seines or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines shall be prohibited: (a) from 15 March to 14 May in subdivisions 22-24, and (b) from 15 June to 14 September in subdivisions 25-27. 2. For vessels flying their flag, Member States shall ensure that fishing with trawls, seines or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines shall be prohibited for: (a) 30 calendar days in subdivisions 22-24 outside the period from 15 March to 14 May, and (b) 27 calendar days in subdivisions 25-27 outside the period from 15 June to 14 September. 3. At the request of the Commission, Member States shall provide a description of the system applied to ensure compliance with point 2. 4. By way of derogation from points 1 and 2, Community vessels with an overall length of less than 12 metres shall be permitted to retain on board and land up to 10 % cod by live weight when fishing with gillnets, entangling nets and/or trammel nets with a mesh size equal to or greater than 110 mm. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES 1. Restrictions on fishing 1.1. All fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system, is prohibited from 1 May to 31 October.Area 1:  55o45'N, 15o30'E  55o45'N, 16o30'E  55o00'N, 16o30'E  55o00'N, 16o00'E  55o15'N, 16o00'E  55o15'N, 15o30'E  55o45'N, 15o30'E Area 2:  55o00'N, 19o14'E  54o48'N, 19o20'E  54o45'N, 19o19'E  54o45'N, 18o55'E  55o00'N, 19o14'E Area 3:  56o13'N, 18o27'E  56o13'N, 19o31'E  55o59'N, 19o13'E  56o03'N, 19o06'E  56o00'N, 18o51'E  55o47'N, 18o57'E  55o30'N, 18o34'E  56o13'N, 18o27'E 1.2. By way of derogation from point 1.1, fishing with gillnets, entangling nets and trammel nets with mesh size equal to or greater than 157 mm or with lines shall be permitted. When fishing with lines, no cod shall be retained on board. 2. Monitoring, inspection and surveillance in connection with the recovery of cod stocks in the Baltic Sea 2.1. Special permit for fishing for cod in the Baltic Sea 2.1.1. By way of derogation from Article 1(2) of Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (1), all Community vessels of an overall length equal to or greater than 8 m carrying on board or using any gear authorised for cod fishing in the Baltic Sea and Sound in accordance with Regulation (EC) No 2187/2005 shall hold a special permit for fishing for cod in the Baltic Sea. 2.1.2. A Member State may issue the special permit for fishing for cod referred to in point 2.1.1 only to Community vessels holding in 2005 a special permit for fishing for cod in the Baltic Sea in accordance with point 6.2.1 of Annex III to Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (2). However, a Member State may issue a special permit for fishing for cod to a Community vessel, flying the flag of that Member State, not holding a special fishing permit in 2005 if it ensures that equivalent capacity, measured in kilowatts (kW), is prevented from fishing in the Baltic Sea with any gear referred to in point 2.1.1. 2.1.3. Each Member State shall establish and maintain a list of vessels holding a special permit for fishing for cod in the Baltic Sea and make it available on its official website to the Commission and other Member States bordering the Baltic Sea. 2.1.4. The master of a Community vessel, or his/her authorised representative, to which a Member State has issued a special permit for fishing for cod in the Baltic Sea shall keep a copy of this permit on board the fishing vessel. 2.2. Logbooks By way of derogation from Article 6(4) of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3), the masters of Community vessels of an overall length equal to or greater than 8 m shall keep a logbook of their operations in accordance with Article 6 of that Regulation. 2.3. Margin of tolerance By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (4), the permitted margin of tolerance in estimating quantities, in kilograms, of fish that are retained on board Community vessels shall be 8 % of the logbook figure. However, for catches which are landed unsorted the permitted margin of tolerance in estimating quantities shall be 8 % of the total quantity landed. 2.4. Prior notification 2.4.1. Fishing vessels fishing in Community waters of Subdivision 22-24 (Area A) or in Subdivision 25-32 (Area B) must comply with the following conditions: (a) commence fishing in either Area A or B with less than 100 kg of cod on board; (b) if the vessel has more than 300 kg of cod on board when leaving either Area A or B and by way of derogation from Article 7(1) of Regulation (EEC) No 2847/93, the master of the vessel shall notify the competent authorities of the flag State one hour before leaving the Area of: (i) the time and position of exit, (ii) the quantities of species in live weight for all catch retained on board, (iii) the name of the landing location and the estimated time of arrival at that location; (c) when the fishing is finished and the vessel has more than 100 kg of cod on board it shall: (i) go directly to port within the Area it has been fishing and land the fish, or (ii) go directly to port outside the Area where it has been fishing and land the fish. When leaving the Area where it has been fishing the nets shall be stowed so that they may not readily be used in accordance with the following conditions:  nets, weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires and ropes,  nets which are on or above deck shall be securely lashed to some part of the superstructure; (d) Vessels referred to in (b) shall not commence discharging until authorised by the competent authorities. 2.4.2. Point 2.4.1 shall not apply to vessels equipped with vessel monitoring systems in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003. However, such vessels shall transmit their catch report on a daily basis to the Fisheries Monitoring Centre of the flag Member State, provided for by Article 3(7) of Regulation (EEC) No 2847/93, for inclusion in its computerised database. 2.5. Designated ports 2.5.1. When a vessel retains more than 750 kg live weight of cod, that cod may be landed exclusively at designated ports. 2.5.2. Each Member State may designate ports at which any Baltic cod in excess of 750 kg is landed. 2.5.3. Within 15 days of the date of entry into force of this Regulation, each Member State that has established a list of designated ports shall maintain and make available on its official website to the Commission and other Member States bordering the Baltic Sea a list of designated ports. The list shall include the relevant contact details for the submission of logbooks and landing declarations when landing in that Member State. 2.6. Weighing of cod first landed 2.6.1. The competent authorities of a Member State may require that any quantity of cod caught in the Baltic Sea and first landed in that Member State be weighed in the presence of controllers before it is transported elsewhere from the port of first landing. 2.6.2. Each Member State shall set specific inspection benchmarks. Such benchmarks shall be revised periodically after analysis of the results achieved. Inspection benchmarks shall evolve progressively until the target benchmarks defined in Appendix 1 are reached. 2.7. VMS messages 2.7.1. Member States shall ensure that the following data received pursuant to Articles 8, 10(1) and 11(1) of Regulation (EC) No 2244/2003 are recorded in a computer readable form: (a) each entry into, and exit from, port; (b) each entry into, and exit from, maritime areas where specific rules on access to waters and resources apply. 2.7.2. Member States shall verify the submission of logbooks and relevant information recorded in the logbook by using VMS data. Such cross-checks shall be recorded and made available to the Commission on request. 2.8. Prohibition on transit and transhipment 2.8.1. Transit within the areas closed for cod fishing is prohibited unless the fishing gear on board is securely lashed and stowed in accordance with the conditions set out in Article 20(1) of Regulation (EEC) No 2847/93. 2.8.2. Trans shipment of cod is prohibited. 2.9. Transport of Baltic cod By way of derogation from Article 13(1) of Regulation (EEC) No 2847/93, Baltic cod of more than 50 kg landed for transport by Community vessels having an overall length equal to or more than 8 m shall be accompanied by a landing declaration as provided for in Article 8(1) of that Regulation. 2.10. Joint surveillance and exchange of inspectors 2.10.1. Member States shall undertake joint inspection and surveillance activities and shall establish joint operational procedures to that effect. 2.10.2. Member States engaged in joint inspection and surveillance activities shall ensure that inspectors from each of the participating Member States are invited to partake at least in these activities. 2.10.3. Commission inspectors may participate in these joint inspection and surveillance activities. 2.10.4. A meeting of the competent national inspection authorities shall be convened by the Commission before 31 January 2006 to coordinate the joint inspection and surveillance programme for 2006. 2.11. National control action programmes 2.11.1. Member States concerned shall define a national control action programme for the Baltic Sea in accordance with Appendix 2. 2.11.2. Before 31 January 2006, Member States concerned shall make available to the Commission and other Member States bordering the Baltic Sea on its official website the national control action programme referred to in point 2.11.1, together with an implementation schedule. 2.11.3. The Commission shall convene a meeting of the Committee for Fisheries and Aquaculture to evaluate the compliance with and results of the national control action programmes for cod stocks in the Baltic Sea. 3. Restrictions on fishing for flounder and turbot 3.1. The retention on board of the following species of fish which are caught within the geographical areas and during the periods mentioned below shall be prohibited: Species Geographical area Period Flounder (Platichthys flesus) Subdivisions 26 to 28, 29 south of 59o30'N Subdivision 32 15 February to 15 May 15 February to 31 May Turbot (Psetta maxima) Subdivisions 25 to 26, 28 south of 58o50'N 1 June to 31 July 3.2. By way of derogation from point 3.1, when fishing with trawls, Danish seines and similar gears with a mesh size equal to or greater then 105 mm or with gillnets, entangling nets or trammel nets with a mesh size equal to or greater than 100 mm, by-catches of flounder and turbot may be retained on board and landed within a limit of 10 % by live weight of the total catch retained on board and landed during the periods of prohibition referred to in that point. (1) OJ L 171, 6.7.1994, p. 7. (2) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (4) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). Appendix 1 to Annex III Common rules for national control programmes Objective 1. Each Member State shall set specific inspection benchmarks in accordance with the aims set out in this Appendix. Strategy 2. Inspection and surveillance of fishing activities shall concentrate on vessels likely to catch cod. Random inspections of transport and marketing of cod shall be used as a complementary cross-checking mechanism to test the effectiveness of inspection and surveillance. Priorities 3. Different gear types shall be subject to different levels of inspection, depending on the extent to which the fleets are affected by fishing opportunity limits. For that reason, each Member State shall set specific priorities. Target benchmarks 4. Not later than one month from the date of entry into force of this Regulation, Member States shall implement their inspection schedules with the aim of attaining the targets set out below: (a) Level of inspection in ports As a general rule, inspections shall aim to cover 20 % by weight of cod landings covering all places of landing. Alternatively: (i) inspections shall be undertaken at such frequency with the aim that during a three-month period a number of Community vessels that account for 20 % or more by weight of cod landings are inspected at least once; (ii) this may be based on a simple random sampling or by using an appropriate sampling plan which would achieve at least the same level of accuracy. (b) Level of inspection of marketing Inspection of 5 % of the quantities of cod offered for sale at auction. (c) Level of inspection at sea Flexible benchmark: to be set after a detailed analysis of the fishing activity in each area. Benchmarks at sea shall refer the number of patrol days at sea in the cod management areas, with possibly a separate benchmark for days patrolling specific areas. (d) Level of aerial surveillance Flexible benchmark: to be set after a detailed analysis of the fishing activity conducted in each area and taking the available resources at the Member State's disposal into consideration. Appendix 2 to Annex III Contents of national control action programmes National control action programmes shall aim, inter alia, to specify the following. 1. MEANS OF CONTROL Human resources 1.1. The numbers of shore-based and seagoing inspectors and the periods when, and zones where, they are to be deployed. Technical resources 1.2. The numbers of patrol vessels and aircraft and the periods when, and zones where, they are to be deployed. Financial resources 1.3. The budgetary allocation for deployment of human resources, patrol vessels and aircraft. 2. DESIGNATION OF PORTS Where relevant, a list of ports designated for cod landings in accordance with point 2.5.3 of Annex III. 3. PRIOR NOTIFICATION Description of the systems implemented to ensure compliance with the provisions in point 2.4 of Annex III. 4. LANDINGS CONTROL Description of any facilities and or systems implemented to ensure compliance with the provisions in points 2.3, 2.5 and 2.6 of Annex III. 5. INSPECTION PROCEDURES The national control action programmes shall specify the procedures that will be followed: (a) when conducting inspections at sea and on land; (b) for communicating with the competent authorities designated by other Member States as responsible for the national control action programme for cod; (c) for joint surveillance and exchange of inspectors, including specification of powers and authority of inspectors operating in other Member States' waters.